11/09/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs September 19, 2018

              STATE OF TENNESSEE v. MARDOCHE OLIVIER

              Appeal from the Circuit Court for Montgomery County
         Nos. 63CC1-2016-CR-1366, CC16-CR-1366 Ross H. Hicks, Judge
                    ___________________________________

                           No. M2017-02114-CCA-R3-CD
                       ___________________________________

The Defendant, Mardoche Olivier, was convicted by a jury of driving on a suspended
license in violation of Tennessee Code Annotated section 55-50-104. The trial court
sentenced the Defendant to six months of incarceration to be served concurrently with a
pre-existing sentence. On appeal, the Defendant argues that the evidence presented at
trial is insufficient to support the jury’s verdict. After a review of the record and
applicable law, we affirm the judgment of the trial court.

    Tenn. R. App. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which TIMOTHY L.
EASTER and J. ROSS DYER, JJ., joined.

Edward DeWerff, Clarksville, Tennessee (on appeal and elbow counsel at trial); and
Mardoche Oliver, Pro Se (at trial), for the appellant, Mardoche Olivier.

Herbert H. Slatery III, Attorney General and Reporter; Zachary Hinkle, Assistant
Attorney General; John W. Carney, District Attorney General; and Daniel Stephenson,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

                     FACTUAL AND PROCEDURAL HISTORY

      The Defendant was indicted for driving on a suspended license. Because the jury
was unable to reach a verdict, the trial court declared a mistrial. In the second trial, the
Defendant requested to proceed pro se with the assistance of elbow counsel. The jury
found the Defendant guilty of driving on a suspended license, and the trial court
sentenced the Defendant to six months’ incarceration to be served concurrently with a
pre-existing sentence.

       Officer Derrick Cronk of the Clarksville Police Department testified that on April
21, 2016, he responded to a report of an automobile accident. Upon arriving at the scene,
Officer Cronk requested that the parties involved in the accident provide him with their
drivers’ licenses, registration, and proof of insurance. The Defendant handed Officer
Cronk his registration, proof of insurance, and a dependent military identification card
instead of a driver’s license. Officer Cronk returned to his patrol car and searched the
National Crime Information Center (“NCIC”) database, which showed that the
Defendant’s driver’s license was suspended in Tennessee as of December 17, 2015.
Officer Cronk issued the Defendant a citation for driving on a suspended license.

       At trial, the State introduced a copy of the Defendant’s certified driving record
from the Tennessee Department of Safety and Homeland Security into evidence. The
driving record shows that the Defendant’s driver’s license was indefinitely suspended on
December 17, 2015.

        Mr. Troy Lozano, a passenger in the Defendant’s car at the time of the accident,
testified for the defense that the Defendant was driving the car at the time of the accident,
and he acknowledged that the Defendant did not have a Tennessee driver’s license. Mr.
Lozano confirmed that the Defendant had given Officer Cronk his registration, proof of
insurance, and his military identification card.

       The jury convicted the Defendant of driving on a suspended license after
deliberating for three minutes. The trial court sentenced the Defendant to six months’
incarceration to be served concurrently with a pre-existing sentence. The Defendant filed
a motion for a new trial, arguing the evidence was insufficient to support his conviction.
The trial court denied his motion, and this appeal followed.

                                       ANALYSIS

        The Defendant argues that the evidence presented at trial was insufficient to
support his conviction for driving on a suspended license. The standard for appellate
review in determining the sufficiency of the evidence is “‘whether, after viewing the
evidence in the light most favorable to the prosecution, any rational trier of fact could
have found the essential elements of the crime beyond a reasonable doubt.’” State v.
Davis, 354 S.W.3d 718, 729 (Tenn. 2011) (quoting Jackson v. Virginia, 443 U.S. 307,
319 (1979) (emphasis in original)). The Defendant “must demonstrate that no reasonable
trier of fact could have found the essential elements of the offense beyond a reasonable
doubt” in order to obtain relief on a claim for insufficient evidence. State v. Perrier, 536
                                            -2-
S.W.3d 388, 408 (Tenn. 2017). Further, because a jury conviction removes a defendant’s
presumption of innocence and “replaces it with one of guilt at the appellate level, the
burden of proof shifts from the State to the convicted defendant,” who must demonstrate
that the evidence is insufficient support the jury’s verdict. Id.

       Appellate courts “will not substitute our own inferences drawn from the evidence
for those drawn by the jury, nor will we reweigh or re-evaluate the evidence.” Id. (citing
State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011). The determination of “‘[t]he
credibility of witnesses, the weight to be given their testimony, and the reconciliation of
conflicts in the proof are matters entrusted to the jury as the trier of fact.’” Dorantes, 331
S.W.3d at 379 (quoting State v. Campbell, 245 S.W.3d 331, 335 (Tenn. 2008).

       At trial, the State was required to satisfy two elements to prove beyond a
reasonable doubt that the Defendant was driving on a suspended license. First, the State
was required to prove that the Defendant was driving while his “privilege to do so is
canceled, suspended, or revoked.” See T.C.A. § 55-50-504(a)(1); see also State v. Bobby
Gene Goodson, No. E2001-00925-CCA-R3-CD, 2002 WL 1751191, at *3 (Tenn. Crim.
App. July 29, 2002) (noting that “a prerequisite to convicting a defendant for driving on a
suspended license is that the defendant’s driver’s license was legally suspended at the
time of the alleged crime.”). Second, the State was required to prove that the Defendant
was driving on a public street. T.C.A. § 55-50-504(a)(1).

         The Defendant does not contest that he was driving on a public street. Instead, he
argues that the only proof that his license was suspended was Officer Cronk’s testimony
and an NCIC report that shows that the Defendant’s driver’s license was suspended. The
Defendant cites to State v. Buck for the proposition that “computer print-outs from the
N.C.I.C. are not admissible as a substitute for certified copies of court convictions nor for
any other purpose.” 670 S.W.2d 600, 607 (Tenn. 1984). However, in the present case,
an NCIC printout was not admitted into evidence. The State properly entered into
evidence the Defendant’s certified driving record prepared by the Tennessee Department
of Safety and Homeland Security, which established that the Defendant’s license was
suspended at the time of the offense. See State v. Baker, 842 S.W.2d 261, 264 (Tenn.
1992) (holding that certified Department of Safety driving records are admissible
evidence under the public records exception to the hearsay rule). The evidence presented
at trial is sufficient to support the Defendant’s conviction. While the Defendant observes
that the trial court did not admit his Virginia Driving Record, he does not raise the
exclusion of the evidence as error, and we do not address the issue.




                                            -3-
      The proof at trial, viewed in the light most favorable to the State, supports the
Defendant’s conviction for driving on a suspended license. We conclude that the
Defendant is not entitled to relief.

                                   CONCLUSION

      Based on the foregoing, we affirm the judgment of the trial court.




                                  ____________________________________________
                                   JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                          -4-